IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


WILLIAM M. USCHOCK AND DAVID  : No. 429 WAL 2014
USCHOCK, CO-EXECUTORS OF THE  :
IRENE G. USCHOCK ESTATE,      :
                              : Petition for Allowance of Appeal from the
               Petitioners    : Order of the Superior Court
                              :
                              :
          v.                  :
                              :
                              :
KRIEBEL GAS COMPANY AND RANGE :
RESOURCES - APPALACHIA, LLC,  :
                              :
               Respondent     :


                                   ORDER


PER CURIAM

      AND NOW, this 23rd day of December, 2014, the Petition for Allowance of

Appeal is DENIED.